DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of application No. PCT/CN2018/118179, filed on Nov. 29, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No.s 201711251368.5, 201711252299.X, 201811344797.1, 201811345199.6, 201811345231.0 filed 12/1/2017, 12/1/2017, 11/13/2018, 11/13/2018, 11/13/2018 respectively, which papers have been placed of record in the file.  
Claims 1-15 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part ...the elastomer containing epoxy groups or anhydride groups... in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 15 are subsumed by this rejection because of their dependence. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part “...the polyester comprises one or more of PET, PBT, and PC.” However, polycarbonate (PC) is not a polyester. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites in part ...a vinyl acetate copolymer... although claim 1 recites an elastomer containing epoxy groups or anhydride groups comprises a structural units of vinyl acetate.” Therefore claim 5 does not further limit the elastomer in claim 1. 
Claims 6-7 recite in a vinyl acetate based copolymer, although claim 1 recites an elastomer containing epoxy groups or anhydride groups comprises a structural units of vinyl acetate.” Therefore claims 6-7 does not further limit the elastomer in claim 1. 
Claim 8 recites in part ...a vinyl acetate -based copolymer... although claim 1 recites an elastomer containing epoxy groups or anhydride groups comprises a structural units of vinyl acetate.” Therefore claim 8 does not further limit the elastomer in claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okunaga et al. (US 2021/0032402) in view of Nakano et al. (US 5,302,645). 
	Regarding claim 1: Okunaga is directed to a polyester composite comprising:
in parts by weight, 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer), 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Functional additives of reaction accelerators, phosphorous based stabilizers, release agent, plasticizer, and antistatic agent are disclosed ([0070]), wherein the reaction accelerator in an amount of 0.001 to 1 part by weight of the polyester (A) ([0077]), a phosphorous based stabilizer in an amount of 0.01 to 1 part by weight of 100 parts of the polyester (A) ([0085]) (both the reaction accelerator or phosphorous based stabilizer are equivalent to a functional additive). 
	It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). 
An elastomer containing epoxy or anhydride groups comprises a structural unit of vinyl acetate is not specifically mentioned, although ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate are disclosed ([0087]). 
Nakano is directed to a polyester composition comprising a polyester (A), an epoxy resin (B), and a modified thermoplastic (C) which is further used for extrusion. The modified thermoplastic resin (C) includes ethylene methacylate copolymers including ethylene vinyl acetate glycidyl (meth)acrylate copolymer (equivalent to an elastomer containing epoxy groups comprises structural units of vinyl acetate), as well as ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate. At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute ethylene vinyl acetate glycidyl (meth)acrylate copolymer for ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate and would have been motivated to do so because they are art recognized equivalents used for the same purpose of olefin copolymers used in polyester compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
Regarding claim 2: The polyester includes PET and PBT ([0020] Okunaga). 
Regarding claim 15: A plastic package, automotive interior part, electronic appliance housing or fiber are disclosed ([0104] [0107] Okunaga). 


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over as Okunaga and Nakano applied to claim 1 above, and further in view of Yang et al. (US 2018/0112056).
Regarding claim 3: Okunaga is directed to a polyester composite comprising a polyester, wherein polybutylene terephthalate (PBT) is more preferred ([0020]), comprising 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer), 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Functional additives are disclosed ([0070]), although 0.1-4 parts of an antibacterial agent is not mentioned. 
Yang is directed to a thermoplastic resin composition comprising 100 parts of a thermoplastic resin and 0.5-30 parts zinc oxide. The working examples comprise 0.1-4 parts antibacterial agent of zinc oxide to 100 parts thermoplastic in Examples 1, 3, 5 (Table 2 Yang). One skilled in the art would have been motivated to have included a zinc oxide antibacterial agent in an amount of 0.1-4 parts by weight in Okunaga and Nakano for improved weather resistance and antibacterial properties ([0073] Yang). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included zinc oxide antibacterial agent in an amount of 0.1-4 parts by weight in Okunaga and Nakano.
Regarding claim 4: It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). 
Regarding claim 5: Okunaga is directed to a polyester composite comprising:
in parts by weight, 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer), 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Functional additives are disclosed ([0070]).
	 An elastomer of vinyl acetate is not specifically mentioned, although ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate are disclosed ([0087]). 
Nakano is directed to a polyester composition comprising a polyester (A), an epoxy resin (B), and a modified thermoplastic (C) which is further used for extrusion.
The modified thermoplastic resin (C) includes ethylene methacylate copolymers including ethylene vinyl acetate glycidyl (meth)acrylate copolymer (equivalent to an elastomer containing epoxy groups comprises structural units of vinyl acetate), as well as ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate. At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute ethylene vinyl acetate glycidyl (meth)acrylate copolymer for ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate and would have been motivated to do so because they are art recognized equivalents used for the same purpose of olefin copolymers used in polyester compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
Functional additives are disclosed ([0070]), although 0.1-4 parts of an antibacterial agent is not mentioned. 
Yang is directed to a thermoplastic resin composition comprising 100 parts of a thermoplastic resin and 0.5-30 parts zinc oxide. The working examples comprise 0.1-4 parts antibacterial agent of zinc oxide to 100 parts thermoplastic in Examples 1, 3, 5 (Table 2 Yang). One skilled in the art would have been motivated to have included a zinc oxide antibacterial agent in an amount of 0.1-4 parts by weight in Okunaga and Nakano for improved weather resistance and antibacterial properties ([0073] Yang). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included zinc oxide antibacterial agent in an amount of 0.1-4 parts by weight in Okunaga and Nakano.
It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). 
Regarding claims 6-7: Nakano is directed to a polyester composition comprising a polyester (A), an epoxy resin (B), and a modified thermoplastic (C) which is further used for extrusion. The modified thermoplastic resin (C) includes ethylene methacylate copolymers including ethylene vinyl acetate glycidyl (meth)acrylate copolymer.
Regarding claim 8: Okunaga is directed to a polyester composite comprising:
in parts by weight, 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer), 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Yang is directed to a thermoplastic resin composition comprising 100 parts of a thermoplastic resin and 0.5-30 parts zinc oxide. The working examples comprise 0.1-4 parts antibacterial agent of zinc oxide to 100 parts thermoplastic in Examples 1, 3, 5 (Table 2 Yang).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over as Okunaga and Nakano applied to claim 1 above, and further in view of Aksay et al. (US 2012/0244333).
Regarding claim 9: Okunaga is directed to a polyester composite comprising a polyester, wherein polybutylene terephthalate (PBT) is more preferred ([0020]), comprising 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer), 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Functional additives of reaction accelerators, phosphorous based stabilizers, release agent, plasticizer, and antistatic agent are disclosed ([0070]), wherein the reaction accelerator in an amount of 0.001 to 1 part by weight of the polyester (A) ([0077]), a phosphorous based stabilizer in an amount of 0.01 to 1 part by weight of 100 parts of the polyester (A) ([0085]) (both the reaction accelerator or phosphorous based stabilizer are equivalent to a functional additive).
An elastomer containing epoxy or anhydride groups comprises a structural unit of vinyl acetate is not specifically mentioned, although ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate are disclosed ([0087]). 
Nakano is directed to a polyester composition comprising a polyester (A), an epoxy resin (B), and a modified thermoplastic (C) which is further used for extrusion. The modified thermoplastic resin (C) includes ethylene methacylate copolymers including ethylene vinyl acetate glycidyl (meth)acrylate copolymer (equivalent to an elastomer containing epoxy groups comprises structural units of vinyl acetate), as well as ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate. At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute ethylene vinyl acetate glycidyl (meth)acrylate copolymer for ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate and would have been motivated to do so because they are art recognized equivalents used for the same purpose of olefin copolymers used in polyester compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
0.1-5 parts of an epoxidized carbon based particles is not mentioned. 
Aksay is directed to a thermoplastic composition including polyesters and can be made by a method of a twin screw extruder ([0036] Aksay). The composition comprises graphene oxide. Aksay discloses the sheets comprise epoxy functional groups ([0030] Aksay) (equivalent to an epoxidized carbon based particle). The amount of graphene oxide is 0.0001-3 wt% of the composition ([0035] Aksay). One skilled in the art would have been motivated to have included the graphene oxide epoxidized carbon based particles in Okunaga and Nakano for improved storage modulus properties as demonstrated in Table 1. 
It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). 



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over as Okunaga and Nakano applied to claim 1 above, and further in view of Xie et al. (CN 105694438) as evidenced by the datasheet for KH-560.
The machine translation of CN 105694438 is provided with this office action. 
Regarding claim 10: Okunaga is directed to a polyester composite comprising a polyester, wherein polybutylene terephthalate (PBT) is more preferred ([0020]), comprising 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer), 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Functional additives of reaction accelerators, phosphorous based stabilizers, release agent, plasticizer, and antistatic agent are disclosed ([0070]), wherein the reaction accelerator in an amount of 0.001 to 1 part by weight of the polyester (A) ([0077]), a phosphorous based stabilizer in an amount of 0.01 to 1 part by weight of 100 parts of the polyester (A) ([0085]) (both the reaction accelerator or phosphorous based stabilizer are equivalent to a functional additive).
An elastomer containing epoxy or anhydride groups comprises a structural unit of vinyl acetate is not specifically mentioned, although ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate are disclosed ([0087]). 
Nakano is directed to a polyester composition comprising a polyester (A), an epoxy resin (B), and a modified thermoplastic (C) which is further used for extrusion. The modified thermoplastic resin (C) includes ethylene methacylate copolymers including ethylene vinyl acetate glycidyl (meth)acrylate copolymer (equivalent to an elastomer containing epoxy groups comprises structural units of vinyl acetate), as well as ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate. At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute ethylene vinyl acetate glycidyl (meth)acrylate copolymer for ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate and would have been motivated to do so because they are art recognized equivalents used for the same purpose of olefin copolymers used in polyester compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
The combination of Okunaga and Nakano doesn’t mention 0.1 to 4 parts of epoxidized nano zinc oxide. 
Xie is directed to a nano inorganic anti-bacterial masterbatch wherein the antimicrobial agent comprises nanometer zinc oxide and is mixed with a silane coupling agent KH560, which is an epoxy functional silane per the datasheet for KH-560 (equivalent to a epoxidized nano zinc oxide). References cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124. The inorganic antimicrobial powder in the masterbatch is 1-50 parts, and therefore is less than 50 parts when added to a resin composition as a masterbatch. One skilled in the art would have been motivated to have included the epoxidized nano zinc oxide of Xie in the composition of Okunaga and Nakano to improve the antibacterial effect (p. 2 Xie). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the epoxidized nano zinc oxide of Xie in the composition of Okunaga and Nakano. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over as Okunaga and Orikasa et al. (US 4,962,148). 
Regarding claim 11: Okunaga is directed to a polyester composite comprising:
in parts by weight, 100 parts by weight polyester (A), 0.1-30 parts by weight of a hydroxy resin including vinyl acrylate copolymers [0088]-[0090] (equivalent to an elastomer). PET with an IV of 0.63-0.80 dL/g are utilized in the working examples ([0109]). 
An elastomer containing epoxy or anhydride groups comprises a structural unit of vinyl acetate is not specifically mentioned, although ethylene methacrylate copolymers such as ethylene glycidyl (meth)acrylate are disclosed ([0087]). 
Orikasa is directed to an ethylene vinyl acetate copolymer, which is preferably ethylene vinyl acetate glycidyl methacrylate copolymer (col. 7 ll. 25-30 Orikasa). The copolymer comprises 0.5-50% by weight of the unsaturated vinyl ester, eg, vinyl acetate, and 0.5-40 wt% of the unsaturated glycidyl group monomer. One skilled in the art would have been motivated to have included the ethylene vinyl acetate glycidyl methacrylate copolymer in the composition of Okunaga for heat resistance, moldability, gloss, and dimensional stability (col. 6 ll. 30-40 Okikasa). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the ethylene vinyl acetate glycidyl methacrylate copolymer in the composition of Okunaga.



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over as Okunaga and Orikasa applied to claim 11 above, and further in view of Xie et al. (CN 105694438) as evidenced by the datasheet for KH-560.
The machine translation of CN 105694438 is provided with this office action. 
Regarding claim 12: The combination of Okunaga and Orikasa doesn’t mention 0.1 to 4 parts of epoxidized nano zinc oxide or nano zinc oxide. 
Xie is directed to a nano inorganic anti-bacterial masterbatch wherein the antimicrobial agent comprises nanometer zinc oxide and is mixed with a silane coupling agent KH560, which is an epoxy functional silane per the datasheet for KH-560 (equivalent to a epoxidized nano zinc oxide). References cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124. The inorganic antimicrobial powder in the masterbatch is 1-50 parts, and therefore is less than 50 parts when added to a resin composition as a masterbatch. One skilled in the art would have been motivated to have included the epoxidized nano zinc oxide of Xie in the composition of Okunaga and Orikasa to improve the antibacterial effect (p. 2 Xie). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the epoxidized nano zinc oxide of Xie in the composition of Okunaga and Orikasa. 
It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). The kneading temperature is 150 °C and screw rotation is 200 rpm ([0130]). 
Regarding claim 13: Okunaga discloses 0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Reinforcements including zinc oxide can be added ([0068] Okunaga). 
It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). 


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over as Okunaga and Orikasa applied to claim 11 above, and further in view of Aksay et al. (US 2012/0244333).
Regarding claim 14: Okunaga is directed to a polyester composite comprising:
0.05 to 10 parts by weight of an epoxy compound (B) which prevents cleavage of the main chain of the polyester resin (A) ([0031]-[0032]) (equivalent to a chain extender). Functional additives of reaction accelerators, phosphorous based stabilizers, release agent, plasticizer, and antistatic agent are disclosed ([0070]), wherein the reaction accelerator in an amount of 0.001 to 1 part by weight of the polyester (A) ([0077]), a phosphorous based stabilizer in an amount of 0.01 to 1 part by weight of 100 parts of the polyester (A) ([0085]) (both the reaction accelerator or phosphorous based stabilizer are equivalent to a functional additive).
0.1-5 parts of an epoxidized carbon based particles is not mentioned. 
Aksay is directed to a thermoplastic composition including polyesters and can be made by a method of a twin screw extruder ([0036] Aksay). The composition comprises graphene oxide. Aksay discloses the sheets comprise epoxy functional groups ([0030] Aksay) (equivalent to an epoxidized carbon based particle). The amount of graphene oxide is 0.0001-3 wt% of the composition ([0035] Aksay). One skilled in the art would have been motivated to have included the graphene oxide epoxidized carbon based particles in Okunaga and Nakano for improved storage modulus properties as demonstrated in Table 1. 
It is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, while not necessary to meet the claim, Okunaga discloses the claimed process steps in the claimed product by process. Specifically, the composite is made by uniformly mixing the polyester, elastomer, and functional additive according to a weight ratio. Specifically, the components are premixed prior to the extruder ([0101]-[0102]). The additive can be fed into the extruder and melt extrusion performed, or the liquid additives can be fed through a nozzle between the feeding portion and the vent portion of a multiscrew extruder ([0101]-[0102] (equivalent to the chain extender is added in the process of melt extrusion or melt blending or polyester and elastomer then performing continuous melt extrusion or melt blending; or the chain extender is added after melt extrusion or melt blending of polyester and elastomer then performing melt extrusion or melt blending). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764